Citation Nr: 1219748	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-16 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he incurred bilateral hearing loss, tinnitus, and PFB as a result of his active service.  Specifically, he contends that with a military occupational specialty (MOS) as a field artillery crewman, he was subjected to hazardous military noise, including during multiple training exercises where he was exposed to artillery fire from tanks, cannons, and shooting that would frequently last through the night.  He additionally contends that his tinnitus may have developed as secondary to his bilateral hearing loss.  Finally, he contends that he suffered from PFB during his active service and that he has continued to suffer from the condition since his separation from service.  

With respect to the Veteran's claims for hearing loss and tinnitus, his service treatment records (STRs) are devoid of any evidence of complaints of, treatment for, or diagnoses for bilateral hearing loss or tinnitus.  His September 1976 separation examination did not reveal any clinical findings of any disability.  All body systems and functions were found to be normal.  The Veteran was first diagnosed with hearing loss in the right ear, for VA purposes during a quadrennial examination in June 1993.  See 38 C.F.R. § 3.385 (2011).  

In order to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus, the Veteran was afforded a VA audiological examination in November 2006.  The examiner reviewed the Veteran's claims file and noted that his hearing was found to be normal for VA purposes on quadrennial examinations dated in October 1980, April 1984, and November 1988.  She noted that the Veteran indicated that he felt that his hearing was damaged as a result of being exposed to an excessive amount of shooting during his active service.  She noted that post-service, the Veteran was employed as a truck driver, but did not have a history of other noise exposure.  The Veteran reported that his tinnitus occurred one to two times per week when he was around noise, and would only last for a couple of minutes.  He reported experiencing ringing in his ears for a period of about six months.  Following examination of the Veteran, the VA examiner diagnosed him with bilateral mild to moderate sensorineural hearing loss.  She then provided the opinion that his bilateral hearing loss was not at least as likely as not related to noise exposure during his active service.  She indicated that his hearing was within normal limits during service and that his hearing loss did not appear until 1993.  

The Board, however, recognizes that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In other words, a veteran need not have had evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 in service, only currently; and service connection is possible if the current hearing loss disability can be adequately linked to service. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As the VA examiner did not explain the significance of a normal audiogram after exposure to noise, the Board cannot adequately address the theory that the Veteran's hearing loss is otherwise related to an incident of his active service on a delayed/latent onset basis under Hensley.  For this reason, another opinion must be obtained.  The Veteran also now contends that his tinnitus may be secondary to hearing loss.  In the event the opinion on hearing loss is favorable, an opinion on entitlement to service connection for tinnitus as secondary to hearing loss should also be obtained.  

Additionally, on remand, the Veteran should be provided appropriate VCAA notice as to the matter of secondary service connection for tinnitus.

With respect to his claim for service connection for PFB, the Board observes that the Veteran has not provided any medical evidence indicating that he has a current PFB diagnosis.  Nonetheless, the Board observes that the Veteran is competent to observe whether or not he has symptoms indicative of PFB, and the Veteran has contended that he has suffered from the condition since his military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin).

Further, while the Veteran's STRs from his period of active duty do not contain any complaint of or reference to a noted skin condition, the Veteran contended in his April 2007 notice of disagreement that he constantly suffered from PFB during his service and that he was given physical profiles for this condition on a recurring basis.  Additionally, service records from after the Veteran's period of active service show that he was treated for PFB in April 1981.  At that time, his face was noted as having pustules.  The plan was for him to be placed on a continuing profile for a period of multiple months.  Later, in a May 1986 report of emergency care, the Veteran was noted to have dry, scaly skin on his neck.  No exact diagnosis was noted.  The Board observes that the Veteran's service personnel records are not of record which may contain physical profiles, and so should be obtained.  

Finally, on remand, the RO/AMC should contact the Veteran to ascertain whether he has received any post-service medical treatment, private or VA, for his claimed disabilities.  If so, any records pertaining to this treatment should be requested. 


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate a claim for service connection for tinnitus as secondary to bilateral hearing loss (see 38 C.F.R. § 3.310); (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Contact the Veteran and request that he provide the names and addresses of all health care providers and treatment facilities that have provided him with treatment for his claimed conditions, to include any VA treatment.  After obtaining the appropriate release forms, make all reasonable attempts to request the Veteran's treatment record from all identified facilities/providers.  

3.  Obtain the Veteran's complete service personnel records. 

4.  Thereafter, schedule the Veteran for an appropriate VA examination in connection with the pseudofolliculitis barbae claim.  The claims file must be made available to and reviewed by the examiner and the VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed pseudofolliculitis barbae is etiologically related to the  Veteran's active service.  The examiner must consider the Veteran's contention that he had the skin condition in service and ever since service. 

In addressing the above, the examiner should provide a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should explain why this is so.

5.  Schedule the Veteran for an appropriate VA examination in connection with the bilateral hearing loss and tinnitus claims.  The claims file must be made available to and reviewed by the examiner, including the November 2006 VA examination report, and the VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hearing loss and/or tinnitus is etiologically related to the Veteran's active service, including noise exposure.  In so doing, the examiner must explain the significance of normal audiograms and noise exposure with respect to the likelihood that any hearing loss and tinnitus are related to such noise exposure.  Also, the examiner must discuss the likelihood that the Veteran's hearing loss and tinnitus are due to in-service noise exposure on a delayed or latent onset theory of causation.  If the Veteran's tinnitus is a symptom of hearing loss or is caused by hearing loss which is service related, then the examiner should so state.

In addressing the above, the examiner should provide a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should explain why this is so.

6.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall, supra.

7.  Finally, readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return the Veteran's appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

